Name: Commission Regulation (EC) No 1034/94 of 3 May 1994 amending Regulation (EEC) No 3886/92 as regards Community part-financing of the national premium additional to the suckler cow premium in accordance with Council Regulation (EC) No 3611/93
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  EU finance;  economic policy;  means of agricultural production;  financing and investment
 Date Published: nan

 4. 5 . 94 Official Journal of the European Communities No L 113/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1034/94 of 3 May 1994 amending Regulation (EEC) No 3886/92 as regards Community part-financing of the national premium additional to the suckler cow premium in accordance with Council Regulation (EC) No 3611/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 361 1 /93 (2), and in particular Article 4d (8) thereof, Article 1 The following paragraph 3 is hereby inserted into Article 26 of Commission Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 489/94 (4) : '3 . The Commission shall decide by 1 August at the latest of each calendar year which Member States fulfil the conditions referred to in the last subpara ­ graph of Article 4d (7) of Regulation (EEC) No 805/68 for the part-financing by the EAGGF of the additional national premium. With regard to the 1993 calendar year, the Commission shall decide by 15 May 1994 at the latest.' Whereas Regulation (EC) No 3611 /93 extends Commu ­ nity part-financing of the national premium additional to the suckler cow premium to Member States in which the suckler cow population has a high proportion of beef animals ; whereas a decision-making procedure should be established for determining, on the basis of the informa ­ tion available, the Member States which satisfy the condi ­ tions laid down and which may, therefore, have access to such part-financing ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p . 24. (2) OJ No L 328, 29. 12. 1993, p . 7. (') OJ No L 391 , 31 . 12. 1992, p . 20 . (4) OJ No L 62, 5 . 3 . 1994, p . 8 .